IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-29,351-15


                       IN RE JIM HERBERT HAMILTON, JR., Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NO. 9408328-C, 9408329-C & 9409003-C
               IN THE 248TH DISTRICT COURT FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed three applications for writs of habeas corpus

in Harris County and his applications have not been properly forwarded to this Court.

       Respondent, the District Clerk of Harris County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Harris County in these cause

numbers, or forward a copy of an order designating issues together with correspondence

documenting the date the State received Relator’s habeas application. See TEX . CODE CRIM . PROC.

art. 11.07, § 3(c) and (d); TEX . R. APP . P. 73.4(b)(5). This motion for leave to file will be held.

Respondent shall comply with this order within thirty days from the date of this order.

Filed: July 20, 2022
Do not publish